UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4809


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES T. WASHINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. David A. Faber, Senior
District Judge. (2:12-cr-00187-1)


Submitted:   August 2, 2016                 Decided:   August 19, 2016


Before TRAXLER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Carr, JOHN A. CARR ATTORNEY AT LAW, PLLC, Charleston, West
Virginia, for Appellant.     Monica D. Coleman, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James T. Washington pled guilty pursuant to a written plea

agreement to one count of distribution of cocaine, in violation of

21 U.S.C. § 841(a)(1) (2012). The district court imposed a within-

Guidelines sentence of 216 months.         In accordance with Anders v.

California, 386 U.S. 738 (1967), Washington’s counsel has filed a

brief certifying that there are no meritorious issues for appeal,

but questioning whether (1) it was incumbent on the Government to

file the 21 U.S.C. § 851 (2012) information before Washington

signed the plea agreement; (2) the district court plainly erred by

not inquiring about the basis for the § 851 information before

imposing    Washington’s     sentence;   and    (3)    Washington’s   counsel

provided ineffective assistance of counsel.            Washington has filed

a pro se supplemental brief expanding on the claims identified in

the   Anders   brief   and   asserting   that    his    plea   agreement   was

involuntary because it was coerced by the threat of a sentencing

enhancement under § 851.        We affirm Washington’s conviction and

sentence.

      Washington has two claims concerning the § 851 information.

Because Washington did not object on these grounds below, we review

these claims for plain error.        See United States v. Sanya, 774
F.3d 812, 815 (4th Cir. 2014).           To establish plain error, an

appellant must show: (1) error; (2) that was plain; and (3) that



                                     2
affected his substantial rights.              Henderson v. United States, 133
S. Ct. 1121, 1126-27 (2013).

       First, Washington suggests that the § 851 information may

have been untimely filed.            An information seeking a statutory

sentence enhancement based on a prior conviction must be filed

before entry of a guilty plea.                21 U.S.C. § 851(a)(1).             Here,

because     the     Government    filed       the    § 851    information    before

Washington appeared in court to enter his plea, the Government

complied with this requirement and no error occurred.

       Next, counsel suggests that the district court failed to

properly inquire into the basis for the § 851 information. Section

851 requires a district court, before imposing sentence, to inquire

whether the defendant affirms or denies the prior conviction cited

in    the   § 851    information,    and      to    inform   defendant     that   any

challenge to the prior conviction must be made before sentencing.

Here, the district court did neither.                 Nonetheless, we conclude

that Washington has not met the demanding plain error standard,

because he cannot show that that the district court’s omission

affected his substantial rights.               First, Washington acknowledged

his    prior      federal   controlled        substance      offense    during    his

sentencing allocution, and on appeal offers no meritorious basis

to    challenge     the   prior   conviction        cited    in   the   information.

Accordingly, we conclude that both these § 851-based claims fail.



                                          3
       Turning to Washington’s ineffective assistance claim, “[i]t

is   well    established       that    a   defendant      may    raise   a   claim    of

ineffective assistance of counsel in the first instance on direct

appeal if and only if it conclusively appears from the record that

counsel did not provide effective assistance.”                     United States v.

Galloway, 749 F.3d 238, 241 (4th Cir. 2014) (alterations and

internal     quotation     marks      omitted).        Absent     such   a   showing,

ineffective assistance claims should be raised in a motion brought

pursuant to 28 U.S.C. § 2255 (2012), in order to permit sufficient

development of the record.             United States v. Baptiste, 596 F.3d
214,   216    n.1   (4th   Cir.       2010).      Here,    the    record     does    not

conclusively show that counsel provided ineffective assistance;

thus, the claim is properly raised, if at all, through a § 2255

motion rather than on direct appeal.

       In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.                         We

therefore     affirm     the   district      court’s      judgment.      This    court

requires that counsel inform Washington, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Washington requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move   in    this    court    for    leave     to   withdraw      from

representation.        Counsel’s motion must state that a copy thereof

was served on Washington.

                                            4
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5